Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 4, 10, and 15 are objected to because of the following informalities:  
Claim 3 line 5 recites “from each other.” should read – from each other--.
Claim 3 line 7 recites “the first perforation.” should read – the first perforation, --.
Claim 3 line 10 recites “a third protruding” should read – a third protruding thorn--. 
Claim 4 line 12 recites “a fourth spurs” should read – a fourth spur--. 
Claim 10 line 3 recites “depositing biocompatible metal” should read – depositing a biocompatible metal--. 
Claim 10 line 4 recites “and depositing a biocompatible metal” should read – and is depositing the biocompatible metal--. 
Claim 15 lines 2-3 recite “molecule. One end is” should – molecule, one end is--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the surface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim because it is unclear what structure “the surface” is referring to.
Claim 13 recites the limitation “one end of which” in line 4, which renders the claim indefinite because it is unclear which end “one end of which” is referring to. 
Claim 15 recites the limitation “One end is modified” in line 2-3, which renders the claim indefinite because it is unclear which “One end” is modified. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US20130225956A1; hereinafter known as “Huang 956”) in view of Huang et al. (US20160220802A1; hereinafter known as “Huang 802”).
Regarding claim 1, Huang 956 teaches percutaneous microneedle monitoring system (See Huang 956 abstract and Figure 4A and 4B), comprising: 
a substrate (See Huang 956 [0029], and Figure 1A part 10);
 a microneedle unit includes at least a first microneedle group and a second microneedle group arranged on the substrate (See Huang 956 Figure 1A and 1C, multiple groups 21C 21A and  [0034]), the first microneedle group serves as a working electrode (See Huang 956 Figure 1C part 21A, and see [0034]), the second microneedle group serves as a reference electrode (See Huang 956 Figure 1C part 21b and see [0034]), and each microneedle group includes at least one microneedle and is a thin sheet (See Huang 956 Figure 1A, contains multiple groups on sheet ),
a signal processing unit, which is arranged on the substrate and electrically connected to the first microneedle group and the second microneedle group (See Huang 956 Figure 1B [0036], Figure 1B 30); and
 a power supply unit supplies working power to the monitoring system (See Huang 956 Figure 1A part 40 and [0029]).
Huang 956 is silent to the first microneedle group and the second microneedle group overlap each other but are electrically insulated from each other, wherein each sheet is provided with at least one perforation, and the edge of perforation is provided with a spur, wherein the perforations on one sheet allow the spurs at the edges of the perforations at corresponding positions on the remaining sheets to pass through, and the spurs are separated from each other.
Huang 802 teaches the microneedle group and the second microneedle group overlap each other but are electrically insulated from each other (See Huang 802 Figure 6 part 20), wherein each sheet is provided with at least one perforation (See Huang 802 Figure 6, sheet 22, 24, and 26 have perforations), and the edge of perforation is provided with a spur (See Huang 802 Figure 6 part 244), wherein the perforations on one sheet allow the spurs at the edges of the perforations at corresponding positions on the remaining sheets to pass through, and the spurs are separated from each other (See Huang 802 Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Huang 956 with the first microneedle group and the second microneedle group overlap each other but are electrically insulated from each other, wherein each sheet is provided with at least one perforation, and the edge of perforation is provided with a spur, wherein the perforations on one sheet allow the spurs at the edges of the perforations at corresponding positions on the remaining sheets to pass through, and the spurs are separated from each other like taught by Huang 802 to enhance the design of Huang 956 system by increasing the mechanical strength of the microneedles with a plurality of sheets and spurs which juxtapose with each other allowing for the microneedles to remain intact after pricking user’s skin (See Huang 802 [0014]). 
	Regarding claim 2, Huang 956 teaches a thin sheet of the first microneedle group and a second microneedle group (See Huang 956 Figure 1A first microneedle group 21A and second group 21B). 
Huang 956 is silent to stacking a thin sheet of a second microneedle group, but is electrically insulated from each other, and at least one first perforation is provided on the sheet of the first microneedle group, the first perforation edge is provided with a first spur, and the sheet of the second microneedle group are provided with at least one second perforation, and the second perforation edge is provided with a second spur, the second spur passes through the first perforation at the opposite position on the sheet of the first microneedle group and is opposite to the first spur.
 Huang 802 teaches stacking a thin sheet of a second microneedle group (See Huang 802 Figure 6 [0054], second sheet 24), electrically insulated from each other, and at least one first perforation is provided on the sheet of the first microneedle group (See Huang 802 Figure 6, first sheet 22 has holes 222), the first perforation edge is provided with a first spur (See Huang 802 Figure 6, first spur 224), and the sheet of the second microneedle group are provided with at least one second perforation (See Huang 802 Figure 6 holes 242), and the second perforation edge is provided with a second spur (See Huang 802 Figure 6, second spur 242), the second spur passes through the first perforation at the opposite position on the sheet of the first microneedle group and is opposite to the first spur (See Huang 802 Figure 6 and Figure 7 the sheets are stacked). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Huang 956 with stacking a thin sheet of second microneedle group, electrically insulated from each other, and at least one first perforation is provided on the sheet of the first microneedle group, the first perforation edge is provided with a first spur, and the sheet of the second microneedle group are provided with at least one second perforation, and the second perforation edge is provided with a second spur, the second spur passes through the first perforation at the opposite position on the sheet of the first microneedle group and is opposite to the first spur like taught by Huang 802 to enhance the design of Huang 956 by increasing the mechanical strength of the microneedles with a plurality of sheets with perforation including spurs which juxtapose with each other allowing for the microneedles to remain intact after pricking user’s skin (See Huang 802 [0014]). 
	Regarding claim 3, Huang 956 teaches the microneedle unit further includes a third microneedle group as a counter electrode (See Huang 956 Figure 1A part 21c and [0034]), and the first microneedle group is composed of a first sheet (See Huang 956 Figure 1A), and a second microneedle group (See Huang 956 Figure 1A 21b).
 Huang 956 is silent to a second microneedle group are formed by superimposing the second sheet and the third microneedle group by the third sheet, but are electrically insulated from each other, at least one first perforation is provided on the first sheet, and a first perforation is provided on the edge of the first perforation, the second sheet is provided with at least one second perforation, the second perforation edge is provided with a second protruding thorn, and the third sheet is provided with at least one third perforation, the third perforation edge is provided with a third protruding, the second spur and the third spur pass through the first perforation on the first sheet and the first spur is in a triangular pyramid shape or a quadrangular pyramid with a missing side.
Huang 802 teaches to a second microneedle group are formed by superimposing the second sheet and the third microneedle group by the third sheet (See Huang 802 Figure 6, part 24 and 26 stacked, also see [0054]), but are electrically insulated from each other, at least one first perforation is provided on the first sheet, and a first perforation is provided on the edge of the first perforation (See Huang 802 Figure 6 part 222), the second sheet is provided with at least one second perforation, the second perforation edge is provided with a second protruding thorn (See Huang 802 Figure 6 part 242), and the third sheet is provided with at least one third perforation, the third perforation edge is provided with a third protruding (See Huang 802 Figure 6 part 264), the second spur and the third spur pass through the first perforation on the first sheet and the first spur is in a triangular pyramid shape or a quadrangular pyramid with a missing side (See Huang 802 Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Huang 956 with a second microneedle group are formed by superimposing the second sheet and the third microneedle group by the third sheet, but are electrically insulated from each other, at least one first perforation is provided on the first sheet, and a first perforation is provided on the edge of the first perforation, the second sheet is provided with at least one second perforation, the second perforation edge is provided with a second protruding thorn, and the third sheet is provided with at least one third perforation, the third perforation edge is provided with a third protruding, the second spur and the third spur pass through the first perforation on the first sheet and the first spur is in a triangular pyramid shape like taught by Huang 802 because the additional embodiments enhance the structure of Huang 956 system by increasing the mechanical strength of the microneedles with the sheets and spurs intertwining with each other allowing for the microneedles to remain intact after pricking user’s skin (See Huang 802 [0014]).
	Regarding claim 4, Huang 956 teaches the microneedle unit further includes a fourth microneedle group as the second working electrode (See Huang 956 Figure 1A 21a and 21b, two rows of 21a), where the first microneedle group consists of a first sheet (See Huang 956 Figure 1A 21a), the second microneedle group (See Huang 956 Figure 1A 21b), the third microneedle group (See Huang 956 Figure 1A 21c).
 Huang 956 is silent to consists of a second sheet, the third microneedle group consists of a third sheet, and the fourth microneedle group consists of a fourth sheet are stacked but electrically insulated from each other, the first sheet is provided with at least one first perforation, the edge of the first perforation is provided with a first spur, the second sheet is provided with at least a second perforation, and the edge of the second perforation is provided with a second spur, the third sheet is provided with at least one third perforation, the edge of the third perforation is provided with a third spur, and the fourth sheet is provided with at least a fourth perforation, and the edge of the fourth perforation is provided with a fourth spurs, the second spur, the third spur and the fourth spur pass through the first perforation on the first sheet and form a quadrangular pyramid with the first spur.
	Huang 802 teaches consists of a second sheet (See Huang 802 Figure 9 part 24), the third microneedle group consists of a third sheet (See Huang 802 Figure 9 part 26), and the fourth microneedle group consists of a fourth sheet are stacked but electrically insulated from each other (See Huang 802 Figure 9 fourth sheet 50), the first sheet is provided with at least one first perforation, the edge of the first perforation is provided with a first spur (See Huang 802 Figure 9 222, the first spur 224), the second sheet is provided with at least a second perforation, and the edge of the second perforation is provided with a second spur (See Huang 802 Figure 9 part 24 see 242 and second spur 244), the third sheet is provided with at least one third perforation, the edge of the third perforation is provided with a third spur (See Huang 802 Figure 9 part 26 and third spur 264 and third hole 262), and the fourth sheet is provided with at least a fourth perforation (See Huang 802 Figure 9 part 52), and the edge of the fourth perforation is provided with a fourth spurs (See Huang 802 Figure 9 triangular portion), the second spur, the third spur and the fourth spur pass through the first perforation on the first sheet and form a quadrangular pyramid with the first spur (See Huang 802 Figure 11). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Huang 956 with a second sheet, the third microneedle group consists of a third sheet, and the fourth microneedle group consists of a fourth sheet are stacked but electrically insulated from each other, the first sheet is provided with at least one first perforation, the edge of the first perforation is provided with a first spur, the second sheet is provided with at least a second perforation, and the edge of the second perforation is provided with a second spur, the third sheet is provided with at least one third perforation, the edge of the third perforation is provided with a third spur, and the fourth sheet is provided with at least a fourth perforation, and the edge of the fourth perforation is provided with a fourth spurs, the second spur, the third spur and the fourth spur pass through the first perforation on the first sheet and form a quadrangular pyramid with the first spur like taught by Huang 802 to improve the overall design of Huang 956 system with additional elements of spurs and sheets which lock into each other to improving impedance values and evaluate concentration levels while increasing the mechanical strength of the microneedles with a plurality of sheets with perforations including spurs which juxtapose with each other allowing for the microneedles to remain intact after pricking user’s skin (See Huang 802 [0014])
Regarding claim 5, Huang 956 teaches including at least one microneedle unit, which can simultaneously sense an increase in the types of analytes or/and drugs under the skin (See Huang 956 [0009] [0012]).
Regarding claim 6, Huang 956 teaches the microneedle of the first microneedle group, the second microneedle group, the third microneedle group, and the fourth microneedle group is formed by a stamping or etching or electroforming process (See Huang 956 Figure 1A and 3D and see [0022] [0041], formed by etching).
Regarding claim 7, Huang 956 teaches the signal processing unit is mainly selected from electrochemical sensing circuits, cyclic voltammogram, amperometry, square wave voltammetry (SWV), differential pulse voltammetry (DPV), chronoamperometry, intermittent pulse amperometry (IPA), fast-scan cyclic voltammogram (FSCV), electrochemical impedance spectrum (EIS) or its combination (See Huang 956 [0033], electrochemical method, such as electrochemical impedance (EIS), cyclic voltammetry, or amperometry).
Regarding claim 10, Huang 956 teaches the material of the spurs is selected from stainless steel, nickel, nickel alloy, titanium, titanium alloy or silicon material, and is depositing biocompatible metal on the surface; or the material of the spurs is resin, and depositing a biocompatible metal on the surface (See [0031], microneedle group consisting of stainless steel, nickel, nickel alloy, carbon nanotube, or silicon. In addition, biocompatible metals such as gold, platinum, palladium, nickel, or an alloy)
Regarding claim 11, Huang 956 teaches wherein the height of the spurs is 300-3000 microns (See Huang 956 claim 9, length 50-3000 microns).
Regarding claim 12, Huang 956 teaches the width of the base of the spurs is 150-450 microns (See Huang 956 [0032], from tip to tip 50-1000 microns).
Regarding claim 13, Huang 956 teaches the inner surface of the working electrode is modified with a sensing polymer (See Huang 956 [0042] and Figure 3I), and the sensing polymer is specific for the target analyte such as antibody, aptamer, recombinant monomers (ScFv), carbohydrates, one end of which is modified with self- assembled monolayer (SAM), which can be fixed on the inner surface of the working electrode (See Huang 956 [0035], inner surface of working electrode has polymer for coupling antibody a self-assembled monolayer (SAM)).
Regarding claim 14, Huang 956 teaches the sensing polymer (See Huang 956 Figure 3E, coated with polymer see [0042]) is an enzyme specific to the target analyte (See Huang 956 Claim 11).
Regarding claim 15, Huang 956 teaches the sensing polymer is an aptamer specific to the target drug molecule (See Huang 956 [0035], selected from aptamer). One end is modified with a SAM, which can be fixed on the inner surface of the working electrode, and the other end is modified with a redox reporter molecule (See Huang 956 [0035]).
Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang 956 in view of Huang 802 in view of (US20160166184A1; hereinafter known as “Teng”).
Regarding claim 8, Huang 956 teaches the working electrode (See Huang 956 Figure 1C part 21a) and the sensing polymer (See Huang 956 [0042] and Figure 3I). Huang 956 in view of Huang 802 is silent to further includes a porous protective layer formed on the sensing polymer. Teng teaches a porous protective layer formed on the sensing polymer (See Teng [0013] [0052]). 
It would have been obvious to one of ordinary skill in the art before the present application to provide Huang 956 in view of Huang 802 with a porous protective layer formed on the sensing polymer like taught by Teng to improve Huang 956 system by providing a layer which can limit the number of materials selected to be in contact with the microneedle (See Teng [0052]). 
Regarding claim 9, Huang 956 teaches working electrode (See Huang 956 Figure 1C part 21A) counter electrode (See Huang 956 Figure 1C 21C), and reference electrode (See Huang 956 Figure 1C part 21B). Huang 956 in view of Huang 802 is silent to the porous protective layer is covered the outmost layer, absorbs the tissue fluid to contact the microneedles when the height of the microneedle is not enough to immerse all the microneedles directly in the tissue fluid percutaneously. Teng teaches the porous protective layer is covered the outmost layer, absorbs the tissue fluid to contact the microneedles when the height of the microneedle is not enough to immerse all the microneedles directly in the tissue fluid percutaneously (See Teng [0010] [0013] and [0052]).
It would have been obvious to one of ordinary skill in the art before the present application to provide Huang 956 in view of Huang 802 with the porous protective layer covering the outmost layer, absorbs the tissue fluid to contact the microneedles when the height of the microneedle is not enough to immerse all the microneedles directly in the tissue fluid percutaneously like taught by Teng to improve Huang 956 system by providing a layer which can limit the number of materials selected to be in communication with the microneedle when directly in contact with tissue fluid (See Teng [0052]).
Regarding claim 16, Huang teaches a percutaneous microneedle monitoring system (See Huang 956 abstract and Figure 4A and 4B), comprising:
 a signal processing device includes a signal processing unit (See Huang 956 Figure 1B part 30 and [0036]), a power supply unit (See Huang 956 Figure 1A part 40), a female connector (See Figure 1A part 40 and 4B and 4A, power supply unit includes a female and male connector because of the PCB), a cover plate and an outer cover (See Huang 956 Figure 4A part 60 and 62), wherein the signal processing unit, the power supply unit, and the female connector are arranged on a circuit board (See Huang 956 Figure 4B and see [0044]); a microneedle device includes a substrate (See Huang 956 [0029] and Figure 1A part 10), a base (See Huang 956 [0031] and Figure 1A, an array), a microneedle unit (See Huang 956 Figure 1A, 21a-c), and a male connector (See Figure 1A part 40 and 4B and 4A, power supply unit includes a female and male connector because of the PCB), wherein the microneedle unit and the male connector are arranged on the substrate (See Figure 1A), and the substrate is embedded in the base (See Huang 956 [0031] and Figure 1A, an array, has a base ), and the microneedle unit at least includes a first microneedle group (See Huang 956 Figure 1A and 1C part 21A), a second microneedle group (See Huang 956 Figure 1C part 21b and see [0034]), and a third microneedle group arranged on the substrate (See Huang 956 1C part 21c and see [0034]), the first microneedle group as a working electrode (See Huang 956 Figure 1C part 21A, and see [0034]), the second microneedle group serves as a reference electrode (See Huang 956 Figure 1C part 21b and see [0034]), the third microneedle group serves as a counter electrode (See Huang 956 1C part 21c and see [0034]), and the inner surface of the working electrode is modified with a sensing polymer (See Huang 956 [0042] and Figure 3I); and the electrical connection between the signal processing device and the microneedle device is achieved by a connector (See Huang 956 [0029] [0044]), the connector of the microneedle device is a male connector (See Figure 1A part 40 and 4B and 4A, power supply unit includes a female and male connector because of the PCB), and the connector of the signal processing device is a female connector, and vice versa (See Figure 1A part 40 and 4B and 4A, power supply unit includes a female and male connector because of the PCB); in addition, the mechanical connection between the signal processing device and the microneedle device is achieved by the outer cover and the base (See Huang 956 Figure 4A part 60 and 62 is the outer cover, and See Huang 956 [0031] and Figure 1A, an array is the base).
Huang 956 s silent to a flexible adhesive cloth, a release paper, and a porous protective layer. Huang 802 teaches a flexible adhesive cloth (See Huang 802 Figure 13 part 40 with circular part 464) and a release paper (See Huang Figure 13 part 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Huang 956 with a flexible adhesive cloth and a release paper like taught by Huang 802 to improve the design of Huang 956 system by providing the microneedle unit the capability to be attached and removed from the user’s skin. 
Huang 956 in view of Huang 802 is silent to a porous protective layer. Teng teaches a porous protective layer (See Teng [0013] [0052]). 
It would have been obvious to one of ordinary skill in the art before the present application to provide Huang 956 in view of Huang 802 with a porous protective layer formed on the sensing polymer like taught by Teng to improve Huang 956 system by providing a layer which can limit the number of materials selected to be in contact with the microneedle (See Teng [0052]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./
 Examiner, Art Unit 3791